United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1974
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Jeffery M. Haywood

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: September 1, 2016
                            Filed: September 13, 2016
                                  [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Jeffery Haywood directly appeals the sentence imposed by the district court
after he pled guilty--pursuant to a written plea agreement--to access-device fraud, in
violation of 18 U.S.C. §§ 2, 1029(a)(5). In his initial and supplemental briefs,
Haywood asserts arguments challenging his prison term and challenging certain
aspects of the restitution order. Having jurisdiction under 28 U.S.C. § 1291, we
reverse in part, modify the judgment, and affirm the judgment as modified.

      As to Haywood’s arguments challenging the substantive reasonableness of his
prison term, and the manner in which his prison term was calculated, we enforce the
appeal waiver contained in his plea agreement. See United States v. Andis, 333 F.3d
886, 889-90 (8th Cir. 2003) (en banc) (discussing enforcement of appeal waivers).

       As to Haywood’s arguments challenging certain aspects of the restitution order,
we note that the appeal waiver does not apply. First, we conclude that the plea
agreement was sufficiently clear on the issue of restitution that the victims of
Haywood’s relevant conduct should be included in the restitution order. Second, in
light of the plea agreement’s expansive definition of Haywood’s relevant conduct, we
conclude that restitution was properly awarded for losses attributable to him. See 18
U.S.C. § 3663A(a)(3) (court shall order, if agreed to by parties in plea agreement,
restitution to persons other than victim of offense). Third, we conclude that a portion
of the restitution amount for one of the victims--although imposed based on the
presentence report and without objection--constituted plain error because it was not
part of the victim’s actual, provable losses. Specifically, the restitution amount
payable to J.F. should not have included $1,485 for a car security system, as there was
no information in the record indicating that a car security system was taken or
destroyed within the context of Haywood’s relevant conduct. See United States v.
Frazier, 651 F.3d 899, 904-05 (8th Cir. 2011) (under statute, restitution should be
limited to compensation for victim’s actual, provable losses); United States v.
Lachowski, 405 F.3d 696, 698 (8th Cir. 2005) (discussing plain error standard of
review; imposition of restitution without statutory basis can constitute plain error).




                                         -2-
       For the foregoing reasons, we reverse in part, modify the judgment to decrease
the restitution amount payable to J.F. from $1,772.91 to $287.91, and affirm the
judgment as modified.
                       ______________________________




                                         -3-